DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                             Status of the Claims
2.	Claims 1-5 are currently pending. This is the first office action on the merits of the claims. 

Claim Interpretation
3.	Claim 1 is interpreted such that “having a structure of formula (V)” is given its broadest reasonable interpretation of this limitation using an open transitional phrase where the polymer structure must be present but the block copolymer as a whole may include additional structures as long as the indicated structure of formula (V) is present. This would appear to be in agreement with the comprising language of dependent claim 3 which indicates another structure which must be present in the block copolymer. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Concerning claims 1-2 the claims recite “x, y and z are each independently an integer” which renders the claim indefinite as it is not clear if this an indication of a number of monomer units in the polymer or an indication of molar ratios of the monomer units to one another. 
Additionally the claim 1 recites a formula having a structure of [D]x-[E]y-[F]z which renders the claim indefinite as it is not clear if this is an indication that each of the monomers D E and F form a block and the polymer is required to be at least a triblock copolymer or if this is an indication that there is a polymer structure that comprises each of the indicated monomers in the indicated amounts but not an indication of a particular block polymer structure having 3 blocks. 
Concerning claim 5 the claim recites values for R7 R8 R11 R12 and q and r which renders the claim indefinite as there is not enough antecedent basis for these limitations. It is not clear if the values of the claim 4 refer to the formula of VIII of claim 4 or the formula V of claim 1 as both these claims include the indicated variables. 
Concerning claim 3-4 the claims are rejected as being dependent form a rejected base claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baeten (Baeten, Evelien et al “RAFT multiblock reactor telescoping: from monomers to tetrablock copolymers in a continuous multistage reactor cascade” 2017 Polymer Chemistry, 8, 3815-3824).
Concerning claims 1-2 Baeten teaches Triblock copolymers which have a structure of PnbuA-b-PMA-b-PEA which has a Mn value of 2260 g/mol an da Mp value of 3200 g/mol (pg 3822 Table 3 Entry 5). This is a block copolymer having individual blocks of n-butyl acrylate, methyl acrylate, and ethyl acrylate ( pg 3816 Figure 1).  This block copolymer is indicated to be made by first polymerizing a n butyl acrylate polymer having a Mn value of 1630 and a MP value of 1840 g/mol, then polymerizing a block of poly methyl acrylate to give a diblock copolymer having a Mn value of 1960 and a Mp value of 2490 g/mol, followed by polymerizing a block of poly ethyl acrylate (pg 3822 Table 3 Entries 1 and 2, pg 328 column 2 paragraph 1, and pg 3820 Column 2 paragraph 3). These  polymer structures correspond to the claimed structures of D E and F where A2 is O, R7 is H, and R8 is a C1 C2 or C4 alkyl group.  The PnBuA-b-PMA diblock copolymer is indicated to have a degree of polymerization of 10 for the Poly-n butyl acrylate block, and a degree of polymerization of 10 for the poly methyl acrylate block (pg 3821 column 1 paragraph 1 Figure 5 and Figure 6 10/10 PnBuA-b-PMA polymer having Mn of 1950 and Mp of 2450). The  ratio of the monomer used to make the triblock copolymer to the macroRAFT agent is indicated to be 10/1 (pg 3821 Column 1 paragraph 1) which would result in a degree of polymerization of the ethyl acrylate monomer which is 10.  The difference between the diblock and the triblock copolymer is indicated to 420 g/mol when comparing Mn and 840 g/mol when comparing Mp.  Ethyl acrylate has a molecular weight of approximately 100.117 g/mol which when compared to the Mn and Mp of the third block of the triblock copolymer 4.19 or 8.38 monomer units in the triblock. All of these values are within the claimed ranges of x, y, and z and as such given the indication that the diblcok copolymer will have a degree of polymerization of 10 or each of the polymer units would indicate that the values of x, y and  z of the exemplary polymer of Baeten will have values which are in the claimed range of from 1 to 20. 
As such the polymer of Baeten teaches the claimed block copolymer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Baeten (Baeten, Evelien et al “RAFT multiblock reactor telescoping: from monomers to tetrablock copolymers in a continuous multistage reactor cascade” 2017 Polymer Chemistry, 8, 3815-3824) as applied to claim 1 above, and further in view of Chen ( WO 2018/140977 A1).
Concerning claim 3 Baeton teaches the block copolymer of claim 1 as is indicated above. 
Baeton further teaches that the polymerization is performed by a RAFT polymerization that results in polymers having a structure of (pg 3816 Figure 1)

    PNG
    media_image1.png
    317
    1294
    media_image1.png
    Greyscale

Which indicates that the structure of the RAFT agent results in end groups of the polymer. 
The Raft agent which is used in the polymerization is indicated to be 2-(dodecylthiocarbonothiolylthio)propionic acid (pg 380 column 1 table 1 and pg 3817 column 2 paragraph 2). 
Chen is drawn to controlled radical polymerization including RAFT polymerization (paragraph 0003) and the RAFT agent is indiated to be able to  2-(dodecyl thiocarbonothioylthio)propionic acid as well as methyl 2- (dodecyl thiocarbonothioylthio)-2-methyl propionate (paragraph 0092 and 0093) which are indiated to be able to be used for the polyermization of acrylate moneorms (paragraph 0094). As such these RAFT agents are substantially equivalent and interchangeable with one another.  The use of methyl 2- (dodecyl thiocarbonothioylthio)-2-methyl propionate will result in a R group of the  having the claimed structure when R2and R3 are methyl and R1 is methyl. 
It would have been obvious to one of ordinary skill in the art at the time of filling to replace the RAFT agent of 2-(dodecylthiocarbonothiolylthio)propionic acid in the polymerization of Baeton to use the methyl 2- (dodecyl thiocarbonothioylthio)-2-methyl propionate RAFT agent of Chen to give the claimed polymer structure because Chen teaches that the RAFT agents are substantially equivalent and interchangeable with one another. 

7.	Claim(s) 1, 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guantillake (WO 2013 113071 A1).
Concerning claims 1, 4-5 Guantillake teaches a block copolymer having a structure of   

    PNG
    media_image2.png
    94
    523
    media_image2.png
    Greyscale

Where SM is a support moiety, LM is a biodegradable linking moiety, DMAEMA is a polymerized residue of 2-(N,N-dimethyl amino)ethyl methacrylate, OEGMA is polymerized residue of oligio(ethyleneglycol )methyl ether methacrylate and BMA is polymerized residue of N-butyl methacrylate.   The 2-(N,N-dimethyl amino)ethyl methacrylate corresponds to the claimed structure of the indicated compound of formula VIII where R7 is methyl A2 is O and R8 is (CH2)2N (R11)2 where R1 is a C1 alkyl, the n-butyl acrylate corresponds to the claimed structure of formula (VI) where R7 is methyl A2 is O and R8 is C4 alkyl. The oligio(ethyleneglycol)methyl ether methacrylate corresponds to the claimed formula (VI)  where R7 is methyl A2 is O and R8 CH2(CH2OCH2)sCH2OR13 where R13 is C1 alkyl. Guantillake does not specifically indicate what the s value of the claimed structure is but indicates that the OEGMA structure is OEGMA475 which indicates a molecular weight of the oligomer. It should be noted that the ethylene glycol structure of (CH2OCH2) is approximately 44 g/mol which in combination with the other units indicate in R8 would have a molecular weight of 484 g/mol when S is 10 not counting the terminal methyl group or the methacrylate group. As such the OEGMA monomer is indicated to have a molecular weight which is less than the molecular weight expected at the s value of 10 and as such would  have the claimed structure with an s value which is within the claimed range. 
The p q and r values indicated in the structure indicated by Guantillake would correspond to the claimed values of x, y and z. p is indicated to be from 5 to 200, q is indicate to be from 5 to 100 and r is indicated to be from 2 to 50 (pg 30 lines 1-7). All of these values are overlapping ranges with the claimed range. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.I.
It would have been obvious to one of ordinary skill in the art at the time of filling to provide the claimed block polymer having the claimed structure and the claimed x, y and values because Guantillake teaches the claimed structure having overlapping x, y and z values with the claimed ranges.  
Concerning claim 2 Guantillake further teaches that oligo alkylene glycol methyl ether  (meth)acrylate monomers are an example of hydrophilic monomers (pg 40 lines 1-5) .  This monomer is indicated to have form about 2 to about 20 alkylene glycol repeat units (pg 41 lines 4-10). 
As is indicated above Guantillake teaches an exemplary polymer which includes an oligio(ethyleneglycol)methyl ether methacrylate having a molecular weight of 475 (pg 30 lines 1-7). 
This indication of the number alkylene glycol repeat units in the oligio(ethyleneglycol)methyl ether methacrylate would correspond to an overlapping range with the claimed range of s. 
The p q and r values indicated in the structure indicated by Guantillake would correspond to the claimed values of x, y and z. p is indicated to be from 5 to 200, q is indicate to be from 5 to 100 and r is indicated to be from 2 to 50 (pg 30 lines 1-7). All of these values are overlapping ranges with the claimed range. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.I.
It would have been obvious to one of ordinary skill in the art at the time of filling to alter exemplary polymer of Guantillake to have the claimed number of alkylene glycol units indicated by the value s and the claimed x, y and z values because Guantillake teaches that the alkylene glycol containing monomers can have an overlapping range with the claimed range of s and teaches overlapping ranges with the clamed ranges of x, y and z.

Conclusion
7.	Claims 1-5 are rejected. No Claims are currently allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L MILLER/Examiner, Art Unit 1763  

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763